Title: To Thomas Jefferson from Thomas Appleton, 25 May 1804
From: Appleton, Thomas
To: Jefferson, Thomas


          
            Sir
            Leghorn 25th of May 1804 
          
          I had the honor of addressing you on the 20th of March by the ship Piomingo to the care of Mr. Gelston Collector for New York, and forwarding by the same conveyance the Montepulciano wine you had directed.—it was likewise accompanied with some Vine-cuttings, and a treatise on the cultivation of them, both of which were presented me by Mr. Lastri Director of the King’s gardens, and President of the society of Agriculture at Florence. the extreme desire this gentleman has so frequently manifested to me of opening a Correspondence with some similar society in the United States, induced me in my last respects to communicate to you his wishes.—
          Notwithstanding Sir the unceasing vigilance and precaution I observe at all times with those who apply to me for passports as citizens of the U: States, I have lately been imposed on in a most daring manner by a certain Henry Benson, native of the State of Massachusetts, and lately resident trader in Boston; from which place he last came. on his arrival in Leghorn.—he applied to me for a passport for himself and servant; being destined to Hambourg on commercial objects—upon inquiry, (though I did not make it from any unfair appearances in the character of Benson but from a general principle of precaution) I found in effect he brought with him from America a citizen of the U: states in the capacity of a servant, I therefore no longer hesitated to comply with his request.—my watchfulness however was altogether unavailing, for under the garb of a servant when he sett forward for Hambourg, he had Concealed a british subject by the name of Richards, then a prisoner of war, as all the English were considered such in this part of Tuscany. they had proceeded on their route as far, as Ferrara, when from the familiarity in which they lived, became suspected, and were arrested. as the U: States has no Agent accredited in the Italian Republick, I had resort to the mediation of Mr. Tassoni minister from that government at florence; with whom I had been long intimate.—he forwarded my letter to Mr. Melzi the Vice President, and after an interrogation of the prisoners, and examination of their papers, Benson was liberated.—I now forward to Mr. Madison, copies of the letters I have written to, and received from Mr. Tassoni on this business by which you will perceive Sir, that it is from the distinguished sentiments that his government bears towards you, that it has generously overlooked this flagrant breach of good faith in one of our citizens.—and it must be remembered, that this has happened at a time when every exertion of the police of France was put into action, in order to discover the conspirators against the life of the first Consul.—
          I now enclose the note of the Montepulciano wine which I necessarily omitted in my last.—my brother:in:law Samuel Emery of Philadelphia manages my little concerns in America.—Accept Sir the assurances of the unfeigned respect with which I am your devoted Servant.
          
            Th: Appleton 
          
        